Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 8, 2017

                                       No. 04-16-00603-CR

                                       Belinda CISNEROS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 15-06-11022-CR
                         Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
        On January 3, 2017, the court reporter filed a notice of late record stating the appellant is
not entitled to the record on appeal without paying the court reporter’s fee, and the appellant has
failed to pay the fee or make arrangements to pay the fee for preparing such record. On February
7, 2017, appellant filed a copy of the trial court’s signed order granting appellant’s motion for
free reporter’s record on appeal. We therefore order the court reporter, Sonia G. Trevino, to file
the reporter’s record by March 10, 2017.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court